DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(b) rejection of claims 9-14, 18-20, and 22 is withdrawn in view of applicants’ claim amendments.  
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-15, 18-22, and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Amended claim 1 recites, inter alia, that the second vapor phase growth condition differs from the first vapor phase growth condition by “at least one of . . . a higher ratio of the nitrogen containing precursor to the group III metal precursor.”  However, in ¶[0049] the specification teaches that it is actually the ratio of the flow rates of ammonia and halogen-containing gas that is increased by a factor between 1.2 and 10×.  There does not appear to be any teaching or suggestion that the second vapor phase growth conditions differs from the first by a higher nitrogen to group III metal ratio.  Accordingly, the limitation recited in amended claim 1 in which the second vapor phase growth condition differs from the first vapor phase growth condition by “at least one of . . . a higher ratio of the nitrogen containing precursor to the group III metal precursor” does not appear to be supported by the specification as originally filed and, hence, is considered new matter.  Dependent claims 2-15, 18-22, and 24-28 are similarly rejected due to their direct or indirect dependence on claim 1.  
New claim 25 recites, inter alia, that “the second growth condition differs from the first growth condition by at least one of a pressure between 0.01 and 0.7 atmosphere.”  However, ¶[0049] of the specification teaches that the growth pressure may be reduced from approximately 1 atmosphere to a value between about 0.01 and about 0.7 atmosphere.  Accordingly, the process parameter changed in ¶[0049] of the specification involves a reduction in the pressure from 1 to 0.01 to 0.7 atm and does not specifically teach that the pressure differential is 0.01 to 0.7 atm as recited in claim 25.  
New claim 26 recites that “the first crystallographic direction is misoriented from [000-1] by an angle between 0.5 degree and 8 degrees.”  However, in ¶[0034] the specification teaches that a misorientation of between 0.5 and 8 degrees is with respect to the (0001) plane rather than the [000-1] direction.  
New claim 27 recites that the third vapor-phase growth condition differs from the second vapor phase growth condition “by at least one of a higher pressure or a lower ratio of the N precursor to the group III metal precursor.”  However, ¶[0050] merely states that the third set of growth conditions is similar or identical to the first set of growth conditions.  There does not appear to be any teaching or suggestion that the third set of growth conditions involves a higher pressure or a lower ratio of the N precursor to the group III metal precursor.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7, 9-15, 18, 21-22, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2014/0147650 to Jiang, et al. (hereinafter “Jiang”) in view of U.S. Patent Appl. Publ. No. 2010/0065854 to Kamber, et al. (“Kamber”) and further in view of U.S. Patent No. 6,599,362 to Ashby, et al. (“Ashby”). 
Regarding claim 1, Jiang teaches a method for forming a group III metal nitride boule or wafer (see, e.g., the Abstract, Figs. 1-14, and entire reference), comprising:  
forming a pattern on a substrate, the pattern comprising growth centers having a minimum dimension between 1 micrometer and 100 micrometers, and being characterized by at least one pitch dimension between 20 micrometers and 5 millimeters (see, e.g., Figs. 1-2 and ¶¶[0035]-[0055] which teach forming a patterned mask (111) comprised of a plurality of growth centers on a substrate (101) with ¶[0049] specifically teaching that the growth centers may have an opening diameter W of between 1 m and 5 mm with a pitch dimension L of between 5 m and 20 mm), 
wherein the substrate comprises sapphire (see, e.g., ¶[0044 which teaches that the substrate may be comprised of sapphire),
growing a group III metal nitride layer from the pattern of growth centers vertically, in a first crystallographic direction by means of a first vapor-phase growth condition comprising a Group III metal precursor and a nitrogen containing precursor; further growing the group III metal nitride layer laterally, wherein a laterally-grown group III metal nitride layer coalesces in a region disposed between adjacent growth centers (see, e.g., Fig. 2 and ¶¶[0035]-[0055] which teach growing a Group III metal nitride layer (213) vertically and laterally from the pattern of growth centers and form wing regions (217) which coalesce at a coalescence front (219) located between adjacent growth centers; furthermore, growth is performed using Group III metal- and nitrogen-containing precursors), and 
forming a gap having a maximum vertical dimension between 25 micrometers and 5 millimeters between a surface of the laterally-grown group III metal nitride layer and an oppositely facing surface of the substrate or a mask thereupon (see, e.g., Figs. 1-2 and ¶¶[0035]-[0055] which teach that the patterned mask layer (111) is comprised of a 1 nm to 1 m thick adhesion layer (105), a 1 nm to 10 m thick diffusion barrier (107), and a 10 nm to 100 m thick inert layer (109) which together form a gap having a vertical dimension which falls within the claimed range); and
separating the laterally-grown group III metal nitride layer from the substrate (see, e.g., Fig. 4 and ¶[0062] which teach that the substrate is separated from the Group III-nitride layer in order to form a free-standing Group III metal nitride boule (413)).
Jiang does not explicitly teach that an air gap is formed between a surface of the laterally-grown Group III metal nitride that defines a portion of a boundary of the air gap and an oppositely facing surface of the substrate.  However, in Figs. 1-4 & 13, ¶¶[0040]-[0068], and ¶¶[0087]-[0100] as well as elsewhere throughout the entire reference Kamber teaches an analogous method of growing an epitaxial Group III-nitride layer in which a plurality of mesas (12) are patterned onto a substrate (10).  The mesas (12) are created to initiate and support the epitaxial growth of a Group III-nitride therefrom as exemplified by Figs. 3-4 and 13 which show that vertical and lateral growth from the top of the mesas (12) produces an epitaxial layer which is separated from the substrate (10) by a vertical gap.  After the completion of film growth the substrate is rapidly cooled and the thermal coefficient of expansion difference between the film and substrate 
Jiang and Kamber do not explicitly teach that growth of the group III metal nitride layer from the pattern of growth centers initially proceeds vertically in a first crystallographic direction using a first vapor-phase growth condition comprising a group III metal precursor and a nitrogen containing precursor followed by lateral growth using a second vapor-phase growth condition which differs from the first vapor phase growth condition by at least one of a lower pressure or a higher ratio of the nitrogen containing precursor to the group III metal precursor.  However, in Figs. 1-5 and col. 3, l. 11 to col. 10, l. 50 as well as elsewhere throughout the entire reference Ashby teaches an analogous method of growing a high quality GaN epitaxial layer from a plurality of growth centers (see Figs. 1-2).  In Figs. 3a-d, col. 3, l. 63 to col. 4, l. 22, and Example 2 in col. 9, l. 33 to col. 10, l. 50 Ashby teaches that growth initially proceeds under a first set of conditions which promote vertical growth from a top surface of the cantilevers.  Then in Figs. 4a-d, col. 4, ll. 23-54 Ashby teaches that the growth conditions are changed to a second set of conditions which promote lateral growth in a direction parallel to the substrate surface such that adjacent cantilevers coalesce with each other.  In this manner it is possible to utilize an in-situ process for the production of a higher quality GaN epitaxial layer with a reduced dislocation density.  In col. 2, ll. 14-20 Ashby teaches that the lateral inter alia, reducing the pressure during growth.  Thus, a person of ordinary skill in the art would look to the teachings of Ashby and would readily recognize that the cantilever structure and resulting air gap utilized in the method of Jiang and Kamber may be formed by initially performing vertical growth using Ga- and N-containing precursor gases under a first set of growth conditions followed by lateral growth from Ga- and N-containing precursors under a second set of growth conditions which includes a reduced pressure with the motivation for doing so being to benefit from the utilization of an in-situ process for the production of a higher quality GaN epitaxial layer with a reduced dislocation density.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Jiang teaches that the laterally-grown group III metal nitride layer comprises:  a group Ill metal selected from gallium, aluminum, indium, and a combination of any of the foregoing and nitrogen (see, e.g., ¶[0050] as well as elsewhere throughout the entire reference which teach the laterally grown Group III-nitride layer (213) may be comprised of GaN).  
Regarding claim 3, Jiang teaches that the substrate comprises one of sapphire, silicon carbide, silicon, and gallium nitride (see, e.g., ¶[0044 which teaches that the substrate may be comprised of sapphire).
Regarding claim 4, Jiang teaches that the pattern comprises growth centers having a minimum dimension between 5 micrometers and 50 micrometers and at least pitch dimension between 500 micrometers and 2 millimeters (see, e.g., ¶[0049] which specifically teaches that the growth centers may have an opening diameter W of between 1 m and 5 mm with a pitch dimension L of between 5 m and 20 mm).  
Regarding claim 5, Jiang teaches that the air gap between the laterally-grown group Ill metal nitride layer and the substrate or a mask thereupon has a maximum vertical dimension between 100 micrometers and 1 millimeter (see, e.g., Figs. 1-2 and ¶¶[0035]-[0055] which teach that the patterned mask layer (111) is comprised of a 1 nm to 1 m thick adhesion layer (105), a 1 nm to 10 m thick diffusion barrier (107), and a 10 nm to 100 m thick inert layer (109) which together form a gap having a vertical dimension which falls within the claimed range; see also Figs. 2-3 and ¶[0051] of Kamber which, based on the labeled dimension, teach that the air gap has a height of less than 10 m which is less than the claimed maximum of 100 m to 1 mm).  
Regarding claim 6, Jiang teaches that the laterally-grown group III metal nitride layer comprises a first surface that is characterized by a ratio of miscut variation to a diameter of the laterally-grown group III metal nitride crystal of less than 0.002 degree per millimeter (See, e.g., ¶¶[0071]-0072] which teaches that a variation in the miscut angle across the thus-formed freestanding Group III metal nitride layer may be less than 0.025 degrees in each of two orthogonal crystallographic directions over a diameter of up to 
Regarding claim 7, Jiang does not explicitly teach configuring the growth centers as mesas.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-4 & 13, ¶¶[0040]-[0068], and ¶¶[0087]-[0100] as well as elsewhere throughout the entire reference Kamber teaches an analogous method of growing an epitaxial Group III-nitride layer in which a plurality of mesas (12) are patterned onto a substrate (10).  The mesas (12) are created to initiate and support the epitaxial growth of a Group III-nitride therefrom as exemplified by Figs. 3-4 and 13 which show that vertical and lateral growth from the top of the mesas (12) produces an epitaxial layer which is separated from the substrate (10) by a vertical gap.  After the completion of film growth the substrate is rapidly cooled and the thermal coefficient of expansion difference between the film and substrate facilitates separation of the Group III nitride epitaxial layer from the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Kamber and would be motivated to utilize mesas as the growth centers in the method of Jiang such that a gap is formed between the laterally grown epitaxial Group III nitride layer and the substrate in order to facilitate ease of separation of the epitaxial layer from the substrate after the completion of growth.  
Regarding claim 9, Jiang teaches that the first surface is further characterized by locally-approximately-linear arrays of threading dislocations, the threading dislocations within the locally-approximately-linear arrays having a concentration between 5 cm-1 and 5 cm-1 (see, e.g., Fig. 5, ¶[0064], and ¶[0078] which teach the formation of linear arrays of dislocations having a concentration of between 5 cm-1 and about 105 cm-1).  
Regarding claim 10, Jiang teaches that the first surface is further characterized by a plurality of wing regions disposed between adjacent pairs of locally-approximately-linear arrays of threading dislocations having an average concentration of threading dislocations below 105 cm-2 and a concentration of stacking faults below 103 cm-1 (see, e.g., Fig. 2 and ¶¶[0035]-[0055] which teach that growth of the Group III metal nitride layer (213) forms a plurality of wing regions (217) which are located between linear arrays of threading dislocations; furthermore, ¶[0055] specifically teaches that the average concentration of threading dislocations within the wing regions (217) may be below 103 cm-2 while the concentration of stacking faults may be below 102 cm-1).  
Regarding claim 11, Jiang teaches that the first surface is further characterized by a plurality of window regions, each window region being positioned within one of the plurality of wing regions or between an adjacent pair of wing regions and having a minimum lateral dimension between 2 micrometers and 100 micrometers and being characterized by a concentration of threading dislocations between 104 cm-2 and 108 cm-2 (see, e.g., Fig. 2 and ¶¶[0035]-[0055] which teach the formation of a plurality of window regions (215) which are positioned within the plurality of wing regions (217) with ¶[0049] specifically teaching that the window regions (215) (i.e., the growth centers) may have an opening diameter W of between 1 m and 5 mm and with ¶[0041] and ¶[0055] teaching that the concentration of threading dislocations within the window region (215) may be similar to that of the substrate (101) and may be in the overlapping range of less than 107 cm-2 to greater than 105 cm-2).  
Regarding claim 12, Jiang teaches that a concentration of the stacking faults is below 1 cm-1 (see, e.g., ¶[0055] which specifically teaches that the concentration of stacking faults may be below 1 cm-1).  
Regarding claim 13, Jiang teaches that the locally-approximately-linear arrays are oriented within 5 degrees of a crystallographic plane selected from <1 0-1 0>, <1 1 -2 0>, and [0 0 0 ±1], and a projection of the crystallographic plane on the first surface (see, e.g., Fig. 5 and ¶[0064] which teach that the locally-approximate-linear arrays may be oriented within 5 degrees of one or more of <1 0-1 0>, <1 1 -2 0>, and [0 0 0 ±1]).  
Regarding claim 14, Jiang teaches that the first surface is characterized by a symmetric x-ray diffraction rocking-curve full width at half maximum value less than 100 arc sec, an overall dislocation density below 105 cm-2, and a concentration threading dislocation within the regions disposed between adjacent pairs of locally-approximately-linear arrays of threading dislocations is below 104 cm-2 (see, e.g., ¶[0068] which teaches that the resulting Group III metal nitride may have an x-ray rocking curve FWHM of less than 100 arc sec, see also ¶[0055] which specifically teaches that the average concentration of threading dislocations within the wing regions (217) may be below 103 cm-2).  
Regarding claim 15, Jiang teaches that the first surface has a crystallographic orientation within 5 degrees of the (0001) +c-plane or within 5 degrees of the (000-1) -c-plane (see, e.g., ¶[0066] which teaches that the surface (102) of the substrate (101) has a crystallographic orientation within about 5 degrees of the (0001) plane; see also ¶[0066] which teaches that the resulting Group III metal nitride layer has a crystallographic orientation within 5 degrees of the (0001) +c plane).
Regarding claim 18, Jiang teaches that the laterally-grown group Ill metal nitride layer further comprises a second surface, and the laterally-grown group III metal nitride crystal is characterized by a thickness between the first surface and the second surface between 0.1 millimeter and 1 millimeter, by a total thickness variation of less than 10 micrometers, and by a macroscopic bow less than 50 micrometers (see, e.g., ¶[0072] which teaches that the resulting free-standing Group III-nitride possesses a total thickness variation of less than 10 micrometers and a macroscopic bow of less than 50 micrometers; see also ¶[0071] which teaches that the resulting free-standing Group III-nitride layer may have a thickness of greater than 0.1 mm up to 1 mm).  
Regarding claim 21, Jiang teaches that the pattern is selected from two-dimensional hexagonal, square, rectangular, trapezoidal, triangular, and one-dimensional linear (see, e.g., Fig. 5 and ¶[0064] which teach that the pattern may be in the form of a 2D hexagonal array).
Regarding claim 22, Jiang teaches that a linear concentration of threading dislocations in the pattern is less than about 1×103 cm-1 (see, e.g., ¶[0041] which teaches that the substrate may have a surface threading dislocation density of less than 103 cm-1 which would necessarily mean that a threading dislocation density at the surface of the openings in the patterned mask (111) where the window regions (215) form is less than 103 cm-1; alternatively, see ¶[0055] which specifically teaches that the average concentration of threading dislocations within the pattern comprised of wing regions (217) may be below 103 cm-2).  
Regarding claim 26, Jiang teaches that the first crystallographic direction is mis-oriented from [000-1] by an angle between 0.5 degree and 8 degrees (see, e.g., ¶[0066] 
Regarding claim 28, Jiang teaches that the group Ill metal nitride layer has a thickness between 5 micrometers and 5 millimeters (see, e.g., ¶[0052] which teaches that the thickness of the Group III metal nitride layer (213) may be between 10 micrometers and 20 millimeters).  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Kamber and further in view of Ashby and still further in view of U.S. Patent Appl. Publ. No. 2007/0012943 to Okahisa, et al. (“Okahisa”). 
Regarding claim 19, Jiang teaches that the laterally-grown group III metal nitride layer has a surface that is characterized by an atomic impurity concentrations of at least one of oxygen (O), hydrogen (H), chlorine (Cl), silicon (Si), germanium (Ge),magnesium (Mg), carbon (C), iron (Fe), manganese (Mn), or cobalt (Co) is above about 1×1016 cm-3, as quantified by calibrated secondary ion mass spectrometry (SIMS) (see, e.g., ¶[0069] which teaches that the resulting free-standing Group III-nitride may have an impurity concentration of O, H, C, and Cl of between 1016 to 1019 cm-3), but does not explicitly teach that a concentration of at least one of these impurities is within ±50% of its average value across the surfce.  However, since the Group III metal nitride of Jiang, Kamber, and does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a concentration of impurities which is within ±50% of its average value across the surface, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  Alternatively, in Fig. 2 and ¶[0055] as well as elsewhere throughout the entire reference Okahisa teaches an analogous method of producing an epitaxial Group III metal nitride layer.  In ¶[0048] Okahisa specifically teaches that in order to produce a Group III nitride semiconductor having a controlled resistivity, growth needs to be performed in a manner which produces a uniform surface where there is no difference in the amount of incorporation of the impurity element.  Thus, a person of ordinary skill in the art would look to the teachings of Okahisa and would be motivated to grow the Group III metal nitride in the method of Jiang, Kamber, and Ashby with a uniform surface such that a concentration of impurities is within ±50% of its average value across the surface in order to produce a Group III metal nitride having a uniform electrical resistivity.  
Regarding claim 20, Jiang and Kamber do not explicitly teach that the concentrations of at least two of O, H, Cl, Si, Ge, Mg, C, Fe, Mn, and Co are within 50% of its average value across the surface above background level values.  However, since the Group III metal nitride of Jiang, Kamber, and Ashby is grown using the steps of the claimed process it must necessarily produce the same results.  It is axiomatic that one does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a concentration of impurities which is within ±50% of its average value across the surface, above background level values, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  Alternatively, in Fig. 2 and ¶[0055] as well as elsewhere throughout the entire reference Okahisa teaches an analogous method of producing an epitaxial Group III metal nitride layer.  In ¶[0048] Okahisa specifically teaches that in order to produce a Group III nitride semiconductor having a controlled resistivity, growth needs to be performed in a manner which produces a uniform surface where there is no difference in the amount of incorporation of the impurity element.  Thus, a person of ordinary skill in the art would look to the teachings of Okahisa and would be motivated to grow the Group III metal nitride in the method of Jiang, Kamber, and Ashby with a uniform surface such that a concentration of impurities is within ±50% of its average value across the surface, above background level values in order to produce a Group III metal nitride having a uniform electrical resistivity.  

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Kamber and further in view of Ashby and still further in view of U.S. Patent No. 6,163,557 to Dunnrowicz, et al. (“Dunnrowicz”). 
Regarding claim 8, Jiang, Kamber, and Ashby do not explicitly teach that the mesas are formed by a laser process.  However, in Fig. 1 and col. 6, l. 40 to col. 7, l. 27 .  

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Kamber and further in view of Ashby and still further in view of U.S. Patent No. 6,756,246 to Hiramatsu, et al. (“Hiramatsu”) and U.S. Patent Appl. Publ. No. 2007/0138505 to Preble, et al. (“Preble”). 
Regarding claim 24, Jiang, Kamber, and Ashby do not explicitly teach that the first growth condition is carried out at a temperature between 800 degrees Celsius and 1050 degrees Celsius, a ratio of flow rates of ammonia and a halogen-containing gas between 0.5 and 50, and a pressure between 0.8 atmosphere and 1.1 atmosphere.  However, in Figs. 1-8 and col. 6, l. 57 to col. 10, l. 20 as well as elsewhere throughout the entire reference Hiramatsu teaches an analogous method of growing a high quality GaN layer (5) from a patterned arrangement of growth centers (4A) by hydride vapor phase epitaxy (HVPE) at a high growth rate.  In col. 6, l. 66 to col. 7, l. 7 Hiramatsu specifically -3 atm for a ratio of (0.2 / 0.008) = 25 and in col. 9, l. 65 to col. 10, l. 9 Hiramatsu further teaches that growth temperature may be in the overlapping range of 600 to 1,200 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Hiramatsu and would readily recognize that high quality GaN epitaxial layers may be obtained by HVPE growth in overlapping temperature, flow rate, and pressure ranges with the motivation for doing so being to utilize a known growth technique to produce high quality GaN epitaxial layers at higher growth rates.  With respect to the relative flow rates of ammonia and HCl it is noted that the partial pressure within the deposition chamber is controlled by the relative flow rates of ammonia and HCl during film growth and, as such, the flow rates will be proportional to the partial pressure.  Accordingly, since the flow rate of ammonia and HCl determines its partial pressure within the deposition chamber, the flow rate is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal ammonia and HCl flow rates necessary to produce ammonia and HCl partial pressures of 0.2 and 8×10-3 atm as taught by Hiramatsu as well as a ratio of flow rates of ammonia and HCl in the claimed range of 0.5 to 50 in order to growth a high quality GaN epitaxial layer.  Specific examples of NH3 and HCl flow rates which produce GaN layers with a low defect density are disclosed in at least Figs. 1-5, ¶¶[0035]-[0069, as well as Examples 1 and 2 in ¶¶[0071]-[0075] of Preble.  In Example 2 Preble teaches initial HCl and NH3 flow rates of 3/HCl ratio of 27 and 40, both of which fall within the claimed range.  
Regarding claim 25, Jiang, Kamber, Ashby, Hiramatsu, and Preble do not explicitly teach that the second growth condition differs from the first growth condition by at least one of a pressure between 0.01 and 0.7 atmosphere or a ratio of the flow rates of ammonia and halogen-containing gas being increased by a factor between 1.2 and 10x.  However, as noted supra with respect to the rejection of claim 1, in col. 2, ll. 14-20 Ashby specifically teaches that the lateral growth rate may be controlled by the reactor temperature, pressure, reactant concentrations, and flow rates with col. 6, ll. 51-57 specifically teaching that lateral growth may be promoted by, inter alia, reducing the pressure during growth.  In this regard the pressure is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal change in pressure and/or the change in the ratio of the flow rate of ammonia to the halogen-containing gas necessary to cause the growth rate to change from primarily vertical during growth under the first set of conditions to primarily horizontal during growth under the second set of conditions in the method of Ashby with the motivation for doing so being to promote vertical and then lateral growth as taught by Ashby in order to benefit from the utilization of an in-situ process for the production of a higher quality GaN epitaxial layer with a reduced dislocation density.  

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Kamber and further in view of Ashby and still further in view of U.S. Patent Appl. Publ. No. 2010/0187568 to Chantal Arena (“Arena I”) and U.S. Patent Appl. Publ. No. 2014/0217553 to Arena, et al. (“Arena II”). 
Regarding claim 27, Jiang, Kamber, and Ashby do not explicitly teach that further growing the group III metal nitride layer vertically, by means of a third vapor-phase growth condition, the third vapor-phase growth condition differing from the second vapor phase growth condition by at least one of a higher pressure or a lower ratio of the N precursor to the group III metal precursor.  However, in at least ¶¶[0077] of Arena I which teaches that conditions for either vertical or lateral growth of GaN by HVPE are known and described in the art with the relative rates of lateral versus vertical growth being influenced by the growth temperature, V/III precursor ratio, composition of the carrier gas, and the reactor pressure.  Lateral growth is enhanced by a lower pressure (less than or about 1 atm) while vertical growth is enhanced by the converse conditions, namely a higher growth pressure.  Then in Figs. 5-10 and ¶¶[0084]-[0140] as well as elsewhere throughout the entire reference Arena II teaches an analogous method of growing a high quality GaN epitaxial layer in which GaN islands (260) are initially formed on a substrate (240) (see Fig. 7) and this is followed by the growth of the islands (260) by HVPE under conditions which lead primarily to vertical growth and the coalescence of the islands (260) into a nucleation template layer (280) (see Fig. 8).  This is followed by a lateral growth step as disclosed in Fig. 9 and ¶¶[0134]-[0137] in which the HVPE deposition process is tailored to cause growth in a lateral direction (i.e., parallel to the growth surface (244)) such that growth proceeds primarily from the angled facets (262) of the peaks (282) that constitute .  

Response to Arguments
Applicant’s arguments filed November 3, 2021, have been considered, but are moot because the new ground of rejection set forth in this Office Action.  U.S. Patent No. 6,599,362 to Ashby, et al. has been introduced to teach the newly added claim limitations recited in claim 1.    




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714